EXHIBIT 10.1

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (the “Separation Agreement”) is made as of this
22nd day of February, 2013, by and between Body Central Corp. (formerly, Body
Central Acquisition Corp.) (the “Company”) on the one hand, and Beth R. Angelo
(“Executive”), on the other hand.

 

WHEREAS, Executive was employed by the Company pursuant to an employment
agreement made as of the 8th day of October, 2010 (the “Employment Agreement”);

 

WHEREAS, Executive has elected to resign from Executive’s employment with the
Company effective as of the 22nd day of February, 2013 (the “Termination Date”);

 

WHEREAS, the Company accepts Executive’s resignation and has offered Executive
certain separation benefits in consideration for, and conditioned upon,
Executive’s agreement to the terms and conditions set forth in this Separation
Agreement including, without limitation, a general release of all claims against
the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration set forth herein, the Parties hereby agree as follows:

 

1.                                      Resignation From Employment and Board. 
Executive has advised the Company that she is resigning.  Accordingly, effective
at the close of business on the Termination Date, Executive shall voluntarily
resign (i) from her employment with the Company, and from any and all other
positions with the Company, and (ii) from her position as a Director of the
Company and each subsidiary of the Company, by tendering to the Board of
Directors of the Company c/o Julie Davis, General Counsel of the Company,
simultaneously with execution and delivery of this Separation Agreement, letters
of resignation in the forms attached hereto as Exhibit A and Exhibit B.
 Accordingly, effective at the close of business on the Termination Date,
Executive’s employment with the Company shall be deemed to have ended, and
Executive shall be deemed to have separated from any and all positions with the
Company and/or with any of its affiliates, subsidiaries and other related
entities, for all purposes effective on the Termination Date.  The Company
acknowledges receipt of the letters of resignation.

 

2.                                      Consulting Services.  Executive agrees
to provide consulting services to the Company for a period of six months after
the Termination Date on an as-requested basis.  In consideration for Executive’s
consulting services, the Company shall provide the Executive with a monthly fee
of $33,333.33 per month (“Consulting Fees”).  It is not expected that Executive
will be asked to provide services of more than an average of one eight hour day
per week and to the extent reasonable, the Company will schedule such consulting
services at mutually agreeable times and places.  Executive will be permitted to
pursue and accept new employment while Executive is providing consulting
services provided that it does not breach Executive’s obligations under Sections
10 and 11 of this Separation Agreement.

 

--------------------------------------------------------------------------------


 

3.                                      Severance Payments; Vacation Payment;
Medical Coverage.

 

a.              In consideration of Executive’s agreement to the terms and
conditions contained in this Separation Agreement and subject to Executive’s
compliance with the terms and conditions of this Separation Agreement and her
continuing obligations to the Company as set forth in the Employment Agreement,
the Company shall pay Executive the Severance Amount, as defined in the
Employment Agreement, which shall be paid in the form of salary continuation
(based on Executive’s final base salary rate with the Company of Four Hundred
Sixty Thousand dollars ($460,000) per year) commencing on February 23, 2013 and
ending on February 22, 2014 (the “Severance Payments”).  The Severance Payments
shall be paid to Executive via direct deposit consistent with the Company’s
current practice in periodic installments (less all applicable tax withholdings
and other deductions) in accordance with the Company’s regular bi-weekly payroll
schedule and practices.  The first such Severance Payment shall be made on the
first payroll date reasonably practicable after the Effective Date, as defined
in Section 8 of this Separation Agreement.

 

b.              The Company shall pay Executive the gross amount of Thirty Five
Thousand Three Hundred Eighty Four dollars and Sixty Two cents ($35,384.62)
(less all applicable tax withholdings and other deductions) representing twenty
(20) business days of Executive’s accrued and unused vacation time (the
“Vacation Payment”).  The Vacation Payment shall be paid on the first regular
payroll date after February 22, 2013.

 

c.               Company-sponsored coverage of Executive (and Executive’s
eligible dependents) under the Company’s group health plan in which Executive
(and Executive’s eligible dependents) were enrolled as a participant immediately
prior to the Termination Date will cease on February 28, 2013.  Provided the
Executive elects COBRA health continuation, the Company shall pay to the
Executive a monthly cash payment for 12 months or the Executive’s COBRA health
continuation period, whichever ends earlier, in an amount equal to the monthly
employer contribution that the Company would have made to provide health
insurance to the Executive if the Executive had remained employed by the
Company.  Executive has advised the Company of her desire to elect COBRA health
continuation and the parties will cooperate reasonably to permit Executive to
make such election.

 

d.              Executive acknowledges and agrees that the Severance Amount and
other things of value provided herein: (i) are in full and final discharge of
any and all liabilities and obligations of the “Company Releasees” (as defined
in Section 5 of this Separation Agreement) to Executive, including with respect
to termination benefits, severance pay, salary, wages, bonuses, incentive
compensation, and all other compensation, employee benefits and otherwise, and
(ii) exceed any such payment, benefit, or other thing of value to which
Executive might otherwise be entitled under any policy, procedure or plan of any
of the Company Releasees and/or any other agreement between Executive and any of
the Company Releasees.

 

2

--------------------------------------------------------------------------------


 

4.                                      Equity.  Notwithstanding anything to the
contrary herein, the treatment of Executive’s vested and unvested stock options
and restricted stock awards granted by the Company pursuant to the Body Central
Corp. Amended and Restated 2006 Equity Incentive Plan, as amended (the “Plan”)
and the stock option agreements and restricted stock agreements (the “Award
Agreements”), as set forth on Exhibit C hereto, shall be governed by the terms
and conditions set forth in the Plan and the respective Award Agreements.  The
Executive agrees that any consulting services provided pursuant to Section 2 of
this Separation Agreement shall not constitute a continuing service relationship
with the Company under the Plan or any of the Award Agreements.  In accordance
with the terms of the Plan and the respective Awards Agreements, (i) any stock
options and shares of restricted stock the Executive holds shall cease vesting
as of the Termination Date, (ii) the Executive shall forfeit for no
consideration any unvested shares of restricted stock as of the Termination Date
and (iii) the Executive may exercise those options that have become exercisable
as of the Termination Date (the “Vested Options”) within ninety (90) days after
the Termination Date.

 

5.                                      Release.  For good and valuable
consideration, including but not limited to the Severance Payments provided for
in Section 3 of this Separation Agreement (i.e., the payments of the Severance
Amount set forth in Section 11(c) of the Employment Agreement), Executive
releases, discharges, and promises not to sue the Company and any of its
parents, subsidiaries, affiliates, and related entities, and/or any and all of
its and their current or former directors, officers, shareholders, members,
employees, attorneys, representatives, insurers, agents, heirs, successors, and
assigns (individually and collectively the “Company Releasees”), from and with
respect to any and all claims, actions, suits, liabilities, debts,
controversies, contracts, agreements, obligations, damages, judgments, causes of
action, and contingencies whatsoever, including attorneys’ fees and costs, in
law or in equity, known or unknown, suspected or unsuspected, asserted or
unasserted, which against the Company Releasees, Executive and Executive’s
respective heirs, administrators, executors, successors, assigns, attorneys, and
affiliates (individually and collectively the “Executive Releasors”) ever had,
now has, or hereafter can, shall, or may have for, upon, or by reason of any
matter, cause, or thing whatsoever from the beginning of the world through the
date of Executive’s execution of this Separation Agreement (individually and
collectively, “Claims”).  This includes, without limitation, (i) any Claims
arising from or under the Employment Agreement; (ii) any Claims for
compensation, salary, bonus, commissions, incentive compensation or similar
benefit, stock options, restricted stock, severance pay, pension, vacation pay,
life insurance, disability benefits, health or medical insurance, or any other
fringe benefit; (iii) any Claims under any federal, state, or local law,
regulation, or ordinance, including without limitation any Claims under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Employee Retirement Income Security
Act, the Fair Labor Standards Act, the Family Medical Leave Act, and the Florida
Civil Rights Act of 1992 (Fla. Stat. Ann. Sec. 760.01 et seq.); (iv) any Claims
under common law including, without limitation, any Claim for tort, breach of
contract (express or implied, written or oral), quasi contract, or wrongful or
constructive discharge; and (v) any Claims for compensatory damages, punitive
damages, or attorneys’ fees, costs, disbursements and the like.  Executive
intends this release to be a general release of any and all Claims to the
fullest extent permissible by law.  Notwithstanding the foregoing, nothing
herein shall be deemed to release: (i) any claims for indemnification and
advancement of expense made under Section 22 of the Employment Agreement, the
Indemnification Agreement made as of the 14th day of October, 2010 (the
“Indemnification Agreement”) or pursuant to the provisions of the Company’s
Certificate or Articles of Incorporation and By-laws for claims arising from
service as an officer or director of the Company and its subsidiaries, including
without limitation any such claims related to the pending securities class
action lawsuit against the Company and the Executive and

 

3

--------------------------------------------------------------------------------


 

pending regulatory investigations by the U.S. Attorney’s office and the
Securities and Exchange Commission; and (ii) claims relating to any rights the
Executive may have under this Separation Agreement.

 

6.                                      Indemnification for Claims.  Executive
represents and warrants that neither she nor any other Executive Releasor has
previously filed, and to the maximum extent permitted by law agrees that neither
she nor any other Executive Releasor will file, a complaint, charge or lawsuit
against any of the Company Releasees regarding any of the Claims released
herein.  If, notwithstanding this representation and warranty, an Executive
Releasor has filed or files such a complaint, charge or lawsuit, Executive
agrees that she shall cause such complaint, charge or lawsuit to be dismissed
with prejudice and shall pay any and all costs required in obtaining dismissal
of such complaint, charge or lawsuit, including without limitation the
attorneys’ fees of any party against whom an Executive Releasor has filed such a
complaint, charge, or lawsuit.  The immediately preceding sentence shall not
apply, however, to a Claim of age discrimination under the Age Discrimination in
Employment Act.  Notwithstanding any other language in this Separation
Agreement, the parties understand that this Separation Agreement does not
prohibit Executive from filing an administrative charge with the Equal
Employment Opportunity Commission or similar administrative agency.  Executive,
however, waives any right to monetary or other recovery should any federal,
state or local administrative agency pursue claims on Executive’s behalf arising
out of or relating to Executive’s employment with the Company or separation of
Executive’s employment with the Company.

 

7.                                      Return of Company Property.  On or prior
to the Termination Date, or earlier at any time upon the Company’s request,
Executive shall return to the General Counsel of the Company, or her designee,
all property of the Company in the Executive’s possession, custody or control,
including but not limited to any documents (hard copy and electronic), files
(hard copy and electronic), handbooks, keys, key cards, door and alarm codes (to
the extent in any tangible form), identification cards, building identification
cards, debit cards, credit cards, laptop computers, Blackberry or other
messaging device, cell phone and/or remote login tokens (“Company Property”).

 

8.                                      Older Worker Benefit Protection Act
Disclosure.  Executive recognizes that as part of her agreement to release any
and all Claims against the Company Releasees, she is releasing Claims for age
discrimination under the Age Discrimination in Employment Act, although
Executive has not made any such Claims.  Accordingly, before executing this
Separation Agreement, Executive has a right to reflect upon it for a period of
up to twenty-one (21) days before executing it (the “Review Period”), and she
has an additional period of seven (7) days after executing this Separation
Agreement to revoke it in writing to the Company’s Board in the manner described
in Section 9 of this Separation Agreement (the “Revocation Period”) under the
terms of the Older Worker Benefit Protection Act.  This Separation Agreement
shall be effective upon the expiration of the seven (7) day Revocation Period
(the “Effective Date”).  By her signature below, Executive represents and
warrants that she has been advised to consult and has consulted with an attorney
of her own choosing, that she has been given a reasonable amount of time to
consider this Separation Agreement, and that if she signs this Separation
Agreement prior to the expiration of the Review Period, she is voluntarily and
knowingly waiving the remainder of the Review Period.

 

9.                                      Revocation.  As stated above, pursuant
to the Older Worker Benefit Protection Act, Executive may revoke this Separation
Agreement within seven (7) days after signing it.  Revocation must be made in
writing to the Company’s Board stating, “I hereby revoke my

 

4

--------------------------------------------------------------------------------


 

acceptance of our Separation Agreement” and be delivered to the Company’s Board
c/o Daniel J. Doron, Esq., Goodwin Procter LLP, 620 Eighth Avenue, New York, New
York 10018.  For this revocation to be effective, written notice must be
delivered to the Company’s Board c/o Daniel J. Doron, Esq., Goodwin Procter LLP
no later than the close of business on the seventh day after Executive signs
this Separation Agreement, or if the seventh day falls on a Saturday or Sunday
or holiday, on the next business day.  In the event Executive executes this
Separation Agreement and thereafter exercises her right to revoke it as set
forth in this Section 9, this Separation Agreement shall not be effective or
enforceable and Executive will not be eligible to receive the benefits set forth
in Section 3 of this Separation Agreement.  Unless timely and properly revoked,
this Separation Agreement shall be effective on the Effective Date.

 

10.                               Sections of Agreements Still in Effect.

 

(a)                                 Executive acknowledges that certain of
Executive’s obligations under the Employment Agreement and the Executive’s
obligations under the Confidentiality, Non-Disparagement, Non-Competition and
Non-Solicitation Agreement by and between the Company, Body Shop of
America, Inc., Catalogue Ventures, Inc. and Body Central Services, Inc. dated as
of April 16, 2012 (the “Restrictive Covenants Agreement”) were intended to, and
do in fact, survive the termination of Executive’s employment with the Company. 
Executive further agrees and acknowledges that nothing contained in this
Separation Agreement shall be construed to relieve Executive of such ongoing
obligations including, without limitation, those set forth in Section 14 of the
Employment Agreement and Section 1 of the Restrictive Covenants Agreement. 
Executive further acknowledges that the Severance Payments provided for in
Section 3 of this Separation Agreement (i.e., the payments of the Severance
Amount set forth in Section 11(c) of the Employment Agreement) are in
consideration for and contingent upon Executive’s continued compliance with any
ongoing obligations under the Restrictive Covenants Agreement and Employment
Agreement and that such payments shall cease in the event Executive breaches any
of her contractual obligations set forth in the Restrictive Covenants Agreement
or the Employment Agreement.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, the Company agrees that Section 22 of the Employment Agreement
(Indemnification), the Indemnification Agreement and the Company’s obligation to
indemnify and defend Executive and advance expenses to Executive pursuant to the
Company’s Certificate or Articles of Incorporation and Bylaws and applicable
corporate statute and common law for claims arising out of Executive’s service
as an officer or director of the Company and its subsidiaries (including without
limitation any such claims related to the pending securities class action
lawsuit against the Company and Executive and pending regulatory investigations
by the U.S. Attorney’s office and the Securities and Exchange Commission) shall
remain in full force and effect and survive execution and delivery of this
Separation Agreement.  This provision is a material inducement to Executive’s
willingness to enter into this Separation Agreement.

 

11.                               Nondisparagement.  Executive agrees that
Executive will not make any statement, orally or in writing, regardless of
whether such statement is truthful, nor take any action, that (i) in any way
could disparage the Company or any principals, officers, executives, directors,
partners, managers, members, employees, representatives, agents, or investors of
the Company, or which foreseeably could harm the reputation or goodwill of any
of those persons or entities, or (ii) in any way, directly or indirectly, could
knowingly cause or encourage or condone the making of such statements or the
taking of such actions by anyone else.  Nothing herein shall be deemed to
preclude Executive from testifying truthfully under oath if she is required or

 

5

--------------------------------------------------------------------------------


 

compelled by law to testify in any judicial action or before any government
authority or agency or from making any other legally-required truthful
statements or disclosures.

 

12.                               Modification.  This Separation Agreement may
be modified or amended only by a written instrument duly signed by each of the
parties hereto or their respective successors or assigns.

 

13.                               Controlling Law.  This Separation Agreement
shall be construed in accordance with and governed by the laws of the State of
Florida, without regard to principles of conflict of laws.

 

14.                               Entire Agreement.  This Separation Agreement,
together with the Employment Agreement, the Restrictive Covenants Agreement, the
Award Agreements and the Indemnification Agreement, constitutes and contains the
complete understanding of Executive and the Company with respect to the subject
matter addressed in this Separation Agreement, and supersedes and replaces all
prior negotiations and all agreements, whether written or oral, concerning the
subject matter of this Separation Agreement.  This is an integrated document.

 

15.                               Severability.  If any provision of this
Separation Agreement is held invalid, such invalidation shall not affect other
provisions or applications of the Separation Agreement which can be given effect
without the invalid provision or application, and to this end the provisions of
this Separation Agreement are declared to be severable.

 

16.                               Counterpart and Facsimile Signatures.  The
parties agree that facsimile signatures of this Separation Agreement shall be
treated the same as an original signature and further agree that the Separation
Agreement may be executed in counterparts.

 

17.                               Attorney Review.  By their authorized
signatures below, Executive and the Company warrant that they agree to all of
the terms of this Separation Agreement, that they have had an opportunity to
discuss those terms with attorneys or advisors of their own choosing and that
those terms are fully understood and voluntarily accepted by them, including
without limitation the releases contained herein and that they have signed this
Separation Agreement voluntarily and with full understanding of its legal
consequences.  The Company shall pay or reimburse the Executive for her
reasonable fees in connection with the negotiation and preparation of this
Separation Agreement (not to exceed $3,000 in the aggregate).

 

18.                               Representations and Warranties; Knowing and
Voluntary Agreement.  By Executive’s signature below, Executive represents and
warrants: (i) that she hereby is advised in writing, and that she has been so
advised, to consult with an attorney of Executive’s own choosing in connection
with this Separation Agreement; (ii) that Executive has been given a reasonable
amount of time to consider this Separation Agreement of not less than twenty-one
(21) days; (iii) that Executive has read and reviewed this Separation Agreement
thoroughly and fully understands its terms and conditions and their significance
and has discussed them with Executive’s independent legal counsel, or has had a
reasonable opportunity to have done so; (iv) that Executive agrees to all the
terms and conditions of this Separation Agreement; (v) that Executive is signing
this Separation Agreement voluntarily and of her own free will, with the full
understanding of its legal consequences, and with the intent to be bound hereby;
and (vi) that if Executive signs this Separation Agreement prior to the
expiration of the Review Period, Executive is voluntarily and knowingly waiving
the remainder of the Review Period.

 

19.                               Section 409A.  Anything in this Separation
Agreement to the contrary

 

6

--------------------------------------------------------------------------------


 

notwithstanding, if at the time of the Executive’s separation from service
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Separation Agreement on account of the Executive’s separation from service
would be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule. 
All expenses eligible for reimbursement under this Separation Agreement shall be
incurred by the Executive during the time periods set forth in this Separation
Agreement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.  The amount of reimbursable expenses incurred in one taxable year
shall not affect the expenses eligible for reimbursement in any other taxable
year.  Such right to reimbursement is not subject to liquidation or exchange for
another benefit.

 

20.                               Foley & Lardner.  The Company agrees that
Foley & Lardner LLP may represent the Executive in any matter relating to or
arising out of this Separation Agreement and the Company hereby irrevocably
waives any conflict of interest relating thereto arising out of Foley & Lardner
LLP’s prior representation of the Company

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Separation Agreement, intending to be
legally bound, have caused this Separation Agreement to be executed as of as of
the dates set forth below.

 

BETH R. ANGELO

BODY CENTRAL CORP.

 

 

 

 

 

 

 

 

By:

/s/ Beth R. Angelo

 

By:

/s/ Thomas Stoltz

 

Beth R. Angelo

 

 

COO & CFO

 

 

 

 

 

 

 

 

 

 

Dated:

February 26, 2003

 

Dated:

February 26, 2003

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Beth R. Angelo

 

February 22, 2013

 

Board of Directors

Body Central Corp.

c/o Daniel J. Doron Esq.

Goodwin Procter LLP

 

VIA EMAIL [JDAVIS@BODYC.COM] or FACSIMILE [904.730.0638]

 

Re: Resignation of Employment

 

Dear Board:

 

Effective as of February 22, 2013, I hereby resign from my employment with Body
Central Corp. (formerly, Body Central Acquisition Corp.) (the “Company”) for all
purposes.  Further, effective as of February 22, 2013, I hereby resign from any
and all other positions with the Company and each subsidiary of the Company for
all purposes.

 

 

 

 

 

Beth R. Angelo

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Beth R. Angelo

 

February 22, 2013

 

Board of Directors

Body Central Corp.

c/o Daniel J. Doron Esq.

Goodwin Procter LLP

 

VIA EMAIL [JDAVIS@BODYC.COM] or FACSIMILE [904.730.0638]

 

Re: Resignation from Board of Directors

 

Dear Board:

 

Effective as of February 22, 2013, I hereby resign my position as Director of
Body Central Corp. (the “Company”) and each subsidiary of the Company and from
all of the committees of the Board of Directors of the Company and each
subsidiary of the Company upon which I sit.

 

 

 

 

 

Beth R. Angelo

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Option Agreements

 

Incentive Stock Option Agreement by and between Body Central Acquisition Corp.
and the Executive dated as of October 12, 2009

Non-Qualified Stock Option Agreement by and between Body Central Corp. and the
Executive dated September 16, 2011

Non-Qualified Stock Option Agreement by and between Body Central Corp. and the
Executive dated April 16, 2012

 

Restricted Stock Agreements

 

Restricted Stock Award Agreement by and between Body Central Corp. and the
Executive dated September 16, 2011

Restricted Stock Award Agreement by and between Body Central Corp. and the
Executive dated June 26, 2012

 

Outstanding Equity as of the Termination Date

 

 

 

Type of

 

 

 

Number of Shares

 

Grant Date

 

Award

 

Ex. Price

 

Vested

 

Unvested

 

10/12/2009

 

Options

 

$

3.94

 

78,016

 

24,452

 

9/16/2011

 

Options

 

$

19.76

 

8,759

 

19,268

 

9/16/2011

 

Restricted Stock

 

—

 

2,637

 

5,798

 

4/16/2012

 

Options

 

$

27.65

 

0

 

23,863

 

4/16/2012

 

Restricted Stock

 

—

 

0

 

7,233

 

 

11

--------------------------------------------------------------------------------